Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 07 March 2022. Claims 5-6 have been canceled. Claim 20 has been added. Claims 1, 7, 9-10, 13-15, and 19 have been amended. Claims 1-4 and 7-20 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 3 March 2022 has been considered by the Examiner.

Response to Arguments
5.	Applicant’s arguments, see pages 8-9, filed 07 March 2022, with respect to the rejection of claims 1-4 and 13-18 in view of Rappaport and claims 5-12 and 19 in further view of Rappaport and Sihlbom have been fully considered, but are moot in view of the new grounds of rejection.  A new ground of rejection is hereby presented in view of Naserian et al. (Pub No. 2016/0335897).
6.	In light of the previous claim objections, the Applicant has amended claims 1, 13, and 15 to overcome the issue. Therefore, the claim objections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport (Pub No. 2016/0103199) in view of Sihlbom (Pub No. 2017/0079051) and in further view of Naserian et al. (Pub No. 2016/0335897). 
Referring to the rejection of claim 1, Rappaport discloses a method for determining information related to an authenticity of a wireless message in a wireless group communication among vehicles of a group of vehicles, the method comprising: (See Rappaport, para. 42 and 51) 
I. Please note that in this example, spatial selectivity is disclosed as information related to the authenticity of a wireless message in a wireless group communication among a group of vehicles using navigation systems to estimate angles of arrival for determining direction, location, velocity, etc. The spatial selectivity is further disclosed as the ability to form one or more beans of an antenna array to receive signals and reject signals.
receiving the wireless message via an antenna; (See Rappaport, para. 22)
II. Please note that in this example, the plurality of samples is disclosed as the wireless messages that are received via a plurality of antennas.
detecting a signal pilot within the wireless message; (See Rappaport, para. 22 and 28)
III. Please note that in this example, the computed data related to the envelope of the plurality of samples is disclosed as the signal pilot that is detected within the wireless messages.
and determining the information related to the authenticity of the wireless message based on the detected signal pilot. (See Rappaport, para. 22 and 28)
IV. Please note that in this example, the estimating a direction of arrival of the signals incident on the plurality of antennas based on the computed data; and configuring the at least one antenna array based on the estimated direction of arrival the spatial selectivity of the antenna array can be configured based on the estimated direction of arrival is disclosed as determining the authenticity of the wireless message based on the signal pilot.
However, Rappaport does not explicitly teach wherein the signal pilot is detected based on a spatial filtering of the wireless message.
Sihlbom discloses wireless signal communication between a user equipment and the radio network node in a wireless communication system.
(See Sihlbom, Fig. 4 and para. 114-134)
V. Please note that in this example, a pilot signal is received from a User Equipment (UE) over multiple antennas wherein the received signals are spatially analyzed.
Sihlbom discloses determining information related to a direction of arrival for the wireless message based on the signal pilot and based on the spatial filtering of the wireless message; (See Sihlbom, Fig. 4 and para. 119-124) 
VI. Please note that in this example, the spatial analysis of the received signals includes direction of arrival and based on the spatial pre-filtering. The authenticity is performed based on the direction of arrival by the pilot signal using the comparison of angles of arrival using a received signal strength with a predetermined threshold value or predetermined number of directions and discarding if the signal strength is below a threshold value which is deemed not authentic.
The combination of Rappaport and Sihlbom does not disclose V2V communication for determining authenticity of wireless messages.
Naserian et al. discloses a method for detecting misbehavior in vehicle-to-vehicle (V2V) communications. 
Naserian et al. discloses wherein the information related to the authenticity of the wireless message is determined based on the information related to the direction of arrival for the wireless message and wherein the direction of arrival is used to  (See Naserian et al., para. 52-56, 59-66, and 70-73)
VII. Please note that in this example, the authenticity of the wireless messages are determined based on the remote vehicle angle authentication, wherein the Doppler effect is used to validate the wireless messages by calculating the angular difference between the transmission points of the expected remote vehicle and the actual location of the wireless messages coming from the attacker. If the difference in the calculation exceeds the angular offset threshold, the host vehicle determines that the V2V misbehavior has occurred and the wireless messages are not authentic and the messages are not transmitted. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine Rappaport’s system and method for estimating direction of arrival of a signal incident on at least one antenna array and Sihlbom’s wireless signal communication between a user equipment and the radio network node in a wireless communication system modified by Naserian et al.’s method for detecting misbehavior in vehicle-to-vehicle (V2V) communications. 
Motivation for such an implementation would enable spatial filtering for analyzing the received signals for selecting pilot signals from the user equipment. (See Sihlbom, para. 18)
Motivation for such an implementation would provide enhanced security from attackers to emulate a vehicle and detect misbehavior in V2V communication. (See Naserian et al., para. 72-73)
(See Sihlbom, para. 136-142)
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.

Referring to the rejection of claim 3, (Rappaport and Sihlbom modified by Naserian et al.) discloses wherein the information related to the authenticity of the wireless message indicates whether the wireless message is assumed to be received from a vehicle of the group of vehicles. (See Naserian et al., para. 55 and 65)
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.
Referring to the rejection of claim 4, (Rappaport and Sihlbom modified by Naserian et al.) discloses wherein the signal pilot is used as reference signal for a cross-correlation analysis in the detection of the signal pilot. (See Rappaport, para. 22)
Referring to the rejection of claim 7, (Rappaport and Sihlbom modified by Naserian et al.) discloses further comprising receiving a plurality of signal pilots from the group of vehicles; (See Sihlbom, Fig. 4) and determining information related to an estimated position of the vehicles of the group of vehicles based on the received plurality of signal pilots; (See Sihlbom, Fig. 4) wherein the determining of the information related to the authenticity of the wireless message is further based on the (See Naserian et al., para. 60-65)
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.

Referring to the rejection of claim 8, (Rappaport and Sihlbom modified by Naserian et al.) discloses wherein the wireless message is determined to be authentic if the detection of arrival corresponds to the estimated position of the vehicles of the group of vehicles. (See Sihlbom, Fig. 4 and para. 119-124) 
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.
Referring to the rejection of claim 9, (Rappaport and Sihlbom modified by Naserian et al.) discloses wherein the antenna comprises a phased array antenna and wherein the detecting of the signal pilot within the wireless message comprises performing a cross-correlation analysis on signal components received via the phased array antenna. (See Rappaport, para. 27 and 30)
Referring to the rejection of claim 10, (Rappaport and Sihlbom modified by Naserian et al.) discloses wherein the determining of the information related to the authenticity of the wireless message is further based on information related to a vehicle position of a vehicle of the group of vehicles relative to a road structure. (See Sihlbom, para. 59 and 70-71)

Referring to the rejection of claim 11, (Rappaport and Sihlbom modified by Naserian et al.) discloses wherein the wireless message is determined to be inauthentic if the direction of arrival for the wireless message and the vehicle position of the vehicle relative to the road structure indicate that the message was sent from outside the road structure. (See Sihlbom, para. 46-47)
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.

Referring to the rejection of claim 12, (Rappaport and Sihlbom modified by Naserian et al.) discloses further comprising determining information related to a signal strength of the received wireless message; wherein the determining of the information related to the authenticity of the wireless message is further based on the information related to the signal strength of the received wireless message. (See Sihlbom, Fig. 5, para. 156-158)
The rationale for combining Rappaport in view of Sihlbom is the same as claim 5.

Referring to the rejection of claim 13, (Rappaport and Sihlbom modified by Naserian et al.) discloses a non-transitory medium having program code, which program code when executed on a computer, a processor, or a programmable (See Rappaport, para. 54)
receiving the wireless message via an antenna; (See Rappaport, para. 22)
I. Please note that in this example, the plurality of samples is disclosed as the wireless messages that are received via a plurality of antennas.
detecting a signal pilot within the wireless message; (See Rappaport, para. 22 and 28)
II. Please note that in this example, the computed data related to the envelope of the plurality of samples is disclosed as the signal pilot that is detected within the wireless messages.
and determining the information related to the authenticity of the wireless message based on the detected signal pilot. (See Rappaport, para. 22 and 28)
III. Please note that in this example, the estimating a direction of arrival of the signals incident on the plurality of antennas based on the computed data; and configuring the at least one antenna array based on the estimated direction of arrival the spatial selectivity of the antenna array can be configured based on the estimated direction of arrival is disclosed as determining the authenticity of the wireless message based on the signal pilot.
However, Rappaport does not explicitly teach wherein the signal pilot is detected based on a spatial filtering of the wireless message.
Sihlbom discloses wireless signal communication between a user equipment and the radio network node in a wireless communication system.
(See Sihlbom, Fig. 4 and para. 114-134)
IV. Please note that in this example, a pilot signal is received from a User Equipment (UE) over multiple antennas wherein the received signals are spatially analyzed.
Sihlbom discloses determining information related to a direction of arrival for the wireless message based on the signal pilot and based on the spatial filtering of the wireless message; (See Sihlbom, Fig. 4 and para. 119-124) 
V. Please note that in this example, the spatial analysis of the received signals includes direction of arrival and based on the spatial pre-filtering. The authenticity is performed based on the direction of arrival by the pilot signal using the comparison of angles of arrival using a received signal strength with a predetermined threshold value or predetermined number of directions and discarding if the signal strength is below a threshold value which is deemed not authentic.
The combination of Rappaport and Sihlbom does not disclose V2V communication for determining authenticity of wireless messages.
Naserian et al. discloses a method for detecting misbehavior in vehicle-to-vehicle (V2V) communications. 
Naserian et al. discloses wherein the information related to the authenticity of the wireless message is determined based on the information related to the direction of arrival for the wireless message and wherein the direction of arrival is used to  (See Naserian et al., para. 52-56, 59-66, and 70-73)
VI. Please note that in this example, the authenticity of the wireless messages are determined based on the remote vehicle angle authentication, wherein the Doppler effect is used to validate the wireless messages by calculating the angular difference between the transmission points of the expected remote vehicle and the actual location of the wireless messages coming from the attacker. If the difference in the calculation exceeds the angular offset threshold, the host vehicle determines that the V2V misbehavior has occurred and the wireless messages are not authentic and the messages are not transmitted. 
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.

Referring to the rejection of claim 14, (Rappaport and Sihlbom modified by Naserian et al.) discloses apparatus for determining information related to an authenticity of a wireless message in a wireless group communication among vehicles of a group of vehicles, the apparatus comprising: (See Rappaport, para. 42 and 51) 
I. Please note that in this example, spatial selectivity is disclosed as information related to the authenticity of a wireless message in a wireless group communication among a group of vehicles using navigation systems to estimate angles of arrival for determining direction, location, velocity, etc. The spatial selectivity is further disclosed as the ability to form one or more beans of an antenna array to receive signals and reject signals.
an antenna; (See Rappaport, para. 22, i.e. antenna array)
a wireless communication transceiver; (See Rappaport, para. 51, i.e. wireless communications disclosed as cellular communications)
and a controller configured to: (See Rappaport, Fig. 1, i.e. controller, item 140)
receive the wireless message via the wireless communication transceiver and via the antenna, (See Rappaport, para. 22)
II. Please note that in this example, the plurality of samples is disclosed as the wireless messages that are received via a plurality of antennas.
detect a signal pilot within the wireless message, (See Rappaport, para. 22 and 28)
III. Please note that in this example, the computed data related to the envelope of the plurality of samples is disclosed as the signal pilot that is detected within the wireless messages.
and determine the information related to the authenticity of the wireless message based on the detected signal pilot. (See Rappaport, para. 22 and 28)
IV. Please note that in this example, the estimating a direction of arrival of the signals incident on the plurality of antennas based on the computed data; and configuring the at least one antenna array based on the estimated direction of arrival the spatial selectivity of the antenna array can be configured based on the estimated direction of arrival is disclosed as determining the authenticity of the wireless message based on the signal pilot.

Sihlbom discloses wireless signal communication between a user equipment and the radio network node in a wireless communication system.
Sihlbom discloses wherein the signal pilot is detected based on a spatial filtering of the wireless message. (See Sihlbom, Fig. 4 and para. 114-134)
V. Please note that in this example, a pilot signal is received from a User Equipment (UE) over multiple antennas wherein the received signals are spatially analyzed.
Sihlbom discloses determining information related to a direction of arrival for the wireless message based on the signal pilot and based on the spatial filtering of the wireless message; (See Sihlbom, Fig. 4 and para. 119-124) 
VI. Please note that in this example, the spatial analysis of the received signals includes direction of arrival and based on the spatial pre-filtering. The authenticity is performed based on the direction of arrival by the pilot signal using the comparison of angles of arrival using a received signal strength with a predetermined threshold value or predetermined number of directions and discarding if the signal strength is below a threshold value which is deemed not authentic.
The combination of Rappaport and Sihlbom does not disclose V2V communication for determining authenticity of wireless messages.
Naserian et al. discloses a method for detecting misbehavior in vehicle-to-vehicle (V2V) communications. 
 (See Naserian et al., para. 52-56, 59-66, and 70-73)
VII. Please note that in this example, the authenticity of the wireless messages are determined based on the remote vehicle angle authentication, wherein the Doppler effect is used to validate the wireless messages by calculating the angular difference between the transmission points of the expected remote vehicle and the actual location of the wireless messages coming from the attacker. If the difference in the calculation exceeds the angular offset threshold, the host vehicle determines that the V2V misbehavior has occurred and the wireless messages are not authentic and the messages are not transmitted. 
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.

Referring to the rejection of claim 15, (Rappaport and Sihlbom modified by Naserian et al.) discloses a vehicle, configured for determining information related to an authenticity of a wireless message in a wireless group communication among vehicles of a group of vehicles, the apparatus comprising: (See Rappaport, para. 42 and 51) 
I. Please note that in this example, spatial selectivity is disclosed as information related to the authenticity of a wireless message in a wireless group communication among a group of vehicles using navigation systems to estimate angles of arrival for determining direction, location, velocity, etc. The spatial selectivity is further disclosed as the ability to form one or more beans of an antenna array to receive signals and reject signals.
an antenna; (See Rappaport, para. 22, i.e. antenna array)
a wireless communication transceiver; (See Rappaport, para. 51, i.e. wireless communications disclosed as cellular communications)
and a controller configured to: (See Rappaport, Fig. 1, i.e. controller, item 140)
receive the wireless message via the wireless communication transceiver and via the antenna, (See Rappaport, para. 22)
II. Please note that in this example, the plurality of samples is disclosed as the wireless messages that are received via a plurality of antennas.
detect a signal pilot within the wireless message, (See Rappaport, para. 22 and 28)
III. Please note that in this example, the computed data related to the envelope of the plurality of samples is disclosed as the signal pilot that is detected within the wireless messages.
and determine the information related to the authenticity of the wireless message based on the detected signal pilot. (See Rappaport, para. 22 and 28)
IV. Please note that in this example, the estimating a direction of arrival of the signals incident on the plurality of antennas based on the computed data; and configuring the at least one antenna array based on the estimated direction of arrival the spatial selectivity of the antenna array can be configured based on the estimated direction of arrival is disclosed as determining the authenticity of the wireless message based on the signal pilot.
However, Rappaport does not explicitly teach wherein the signal pilot is detected based on a spatial filtering of the wireless message.
Sihlbom discloses wireless signal communication between a user equipment and the radio network node in a wireless communication system.
Sihlbom discloses wherein the signal pilot is detected based on a spatial filtering of the wireless message. (See Sihlbom, Fig. 4 and para. 114-134)
V. Please note that in this example, a pilot signal is received from a User Equipment (UE) over multiple antennas wherein the received signals are spatially analyzed.
Sihlbom discloses determining information related to a direction of arrival for the wireless message based on the signal pilot and based on the spatial filtering of the wireless message; (See Sihlbom, Fig. 4 and para. 119-124) 
VI. Please note that in this example, the spatial analysis of the received signals includes direction of arrival and based on the spatial pre-filtering. The authenticity is performed based on the direction of arrival by the pilot signal using the comparison of angles of arrival using a received signal strength with a predetermined threshold value or predetermined number of directions and discarding if the signal strength is below a threshold value which is deemed not authentic.
The combination of Rappaport and Sihlbom does not disclose V2V communication for determining authenticity of wireless messages.

Naserian et al. discloses wherein the information related to the authenticity of the wireless message is determined based on the information related to the direction of arrival for the wireless message and wherein the direction of arrival is used to distinguish between authentic and inauthentic wireless messages. (See Naserian et al., para. 52-56, 59-66, and 70-73)
VII. Please note that in this example, the authenticity of the wireless messages are determined based on the remote vehicle angle authentication, wherein the Doppler effect is used to validate the wireless messages by calculating the angular difference between the transmission points of the expected remote vehicle and the actual location of the wireless messages coming from the attacker. If the difference in the calculation exceeds the angular offset threshold, the host vehicle determines that the V2V misbehavior has occurred and the wireless messages are not authentic and the messages are not transmitted. 
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.

Referring to the rejection of claim 16, (Rappaport and Sihlbom modified by Naserian et al.) discloses wherein the group of vehicles forms a platoon of vehicles. (See Sihlbom, para. 48 and Figs. 1, 3A-3B)


Referring to the rejection of claim 17, (Rappaport and Sihlbom modified by Naserian et al.) discloses wherein the wireless message is determined to be inauthentic if the detected signal pilot is an invalid signal pilot. (See Sihlbom, para. 136-142)
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.

Referring to the rejection of claim 18, (Rappaport and Sihlbom modified by Naserian et al.) discloses wherein the wireless message is determined to be inauthentic if no signal pilot is detected within the wireless message. (See Sihlbom, para. 157)
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.

Referring to the rejection of claim 19, (Rappaport and Sihlbom modified by Naserian et al.) discloses wherein the antenna comprises a phased array antenna and wherein the determining of the information related to the direction of arrival for the wireless message comprises beam pointing the direction of arrival for the wireless message based on the detected signal pilot using the signal components received via the phased array antenna. (See Rappaport, para. 30 and 38)
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.
(See Naserian et al., para. 55 and 65)
The rationale for combining Rappaport and Sihlbom in view of Naserian et al. is the same as claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        March 21, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436